Ejectment, for land in Lycoming county. In tbe charge to the jury, it was ruled—
By the Court.
— In the case of a lost warrant, it may be removed to other land, provided the removal affects no previous right; and if it is actually surveyed upon vacant land, returned into the land-office, and there accepted, it becomes an appropriation. If, however, any warrant issued, appropriating the land, before an actual survey upon the removed warrant, the right of such warrant must bo preferred. Tbe fact to be decided in the *190present case, therefore, is, whether any warrant, particularly describing the land in question, was delivered by the defendant to the deputy-surveyor, before the survey was made for the plaintiff ? A vague, indescriptive warrant will not be sufficient to affect the plaintiff’s survey: and although fraud is said to vitiate every transaction; yet, the fraud of the deputy-surveyor cannot affect the rights of the defendant. (a)

 See Belt’s Lessee v. Levers, ante. p. 210.